OPINION
McKEE, Circuit Judge.
NVF Company appeals from the district court’s grant of summary judgment to New Castle County. For the reasons that follow, we will affirm.
I.
This action originally began as a Chapter 11 bankruptcy in the bankruptcy court. NVF filed an objection to a proof of claim by New Castle County and a complaint for breach of contract against New Castle County. NVF manufactures industrial laminated plastics, vulcanized fiber and paper products. New Castle County provides sewer utility service to NVF. New Castle County’s proof of claim was for unpaid sewer service fees and NVF’s breach of contract action alleged that New Castle County breached a 1970 agreement to make repairs to a sewer that NVF built but later transferred to New Castle County. On June 14, 2000, the reference to the bankruptcy court was withdrawn and the case proceeded in the district court. In time, the district court granted summary judgment to New Castle County. Our review of the district court’s grant of summary judgment is plenary. Huang v. BP Amoco Corp., 271 F.3d 560, 564 (3d Cir.2001).
Because the district court has already set forth the factual and procedural history of this case, it is unnecessary for us to repeat that history. NVF Co. v. New Castle County, 276 B.R. 340 (D.Del.2002). Moreover, in its Memorandum Opinion, the district court has carefully and completely explained its reasons for granting summary judgment to New Castle County. We can add nothing to the district court’s thoughtful and searching analysis. Therefore, it unnecessary for us to gild the lily and engage in a separate analysis simply to reach the same result.
II.
Accordingly, we will affirm the district court substantially for the reasons set forth in the district court’s opinion without further elaboration.